 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9                                                  Case No.: 2:19-cv-00477-RSM
     HAEKYUNG ANNE HAN, a Washington
10   resident,                                      ORDER GRANTING STIPULATED
11                 Plaintiff,                       MOTION TO EXTEND CASE
                                                    DEADLINES
12          v.
13   SIMON PROPERTY GROUP, INC., a
     Delaware corporation,
14
                   Defendant.
15

16          THIS MATTER came before this Court upon the parties’ Stipulated Motion to Extend Case
17   Deadlines. Having reviewed the motion, being fully advised on the matter, and for good cause
18
     shown, IT IS HEREBY ORDERED that the Stipulated Motion is GRANTED. The initial case
19
     schedule is amended as follows:
20

21    Deadline                                      Date

22    Defendant’s Answer or 12(b) Motion Due        5/30/2019

23    FRCP 26(f) Conference                         6/19/2019
24    Initial Disclosures                        6/26/2019
      Combined Joint Status Report and Discovery
25                                               7/3/2019
      Plan
26

27

      ORDER GRANTING STIPULATED MOTION
      TO EXTEND CASE DEADLINES
      Case No. 2:19-CV-00477
 1       DATED this 10th day of May, 2019.

 2

 3                                           A
                                             RICARDO S. MARTINEZ
 4                                           CHIEF UNITED STATES DISTRICT JUDGE

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

     ORDER GRANTING STIPULATED MOTION
     TO EXTEND CASE DEADLINES - 2 -
     Case No. 2:19-CV-00477
